DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to two printer queries (12/09/21 and 12/16/21) and an Examiner initiated interview on 01/18/2021. Post Allowance communications and an Examiner’s Amendment follows here below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emily S. White, Principal Attorney on 01/18/2021.
The application has been amended as follows: The following is an examiner’s statement of reasons for allowance: Claims 10 and 14 have been canceled.
Please replace the claims as follows
1.	( Currently Amended)	A method for image segmentation in an electronic device, the method comprising:
obtaining a first RGB frame of a scene using a sensor 
a red, green, blue (RGB) sensor generating RGB data, and 

classifying objects in the scene to one or more classes of objects by identifying the one or more classes of objects in the scene;
obtaining event data corresponding to a second RGB frame with the event sensor at multiple sensitivity levels by changing exposure values of the event sensor;
identifying motion information of the scene with the classified objects based on the first RGB frame and the event data of the second RGB frame; and
updating an object boundary for the second RGB frame using the motion information. 
2.	(Canceled)	 
3.	(Original)	The method of claim 1, wherein the event data of the scene is associated with motions of objects in the scene. 
4.	(Original)	The method of claim 1, wherein the event data is updated with events that are detected by changes of pixel intensity in an image of the scene. 
5.	(Original)	The method of claim 4, further comprising:
accumulating the events over a period of time; and 
correlating the accumulated events with RGB frames including the first RGB frame and the second RGB frame. 
6.	(Original)	The method of claim 5, further comprising:
determining an optimum sensitivity level of the event sensor among multiple sensitivity levels to identify spatially inconsistent regions based on the event data including the accumulated events. 
7.	(Original)	The method of claim 5, wherein the identifying of the motion information comprises identifying the motion information of the scene with the accumulated events.


generating an event velocity of the scene with changes in the accumulated events; 
determining whether the event velocity is greater than a predefined threshold value; and
classifying the objects in the scene to the one or more classes of objects in response to the determination. 
9.	(Original)	The method of claim 1, further comprising:
identifying spatially inconsistent regions in the scene in response to obtaining the event data by changing sensitivity levels of the event sensor; and
masking the identified spatially inconsistent regions in an image of the scene.
10.	(Cancelled)	 
11.	(Original)	The method of claim 1, wherein the identifying of the motion information of the scene comprises identifying the motion information of the scene by detecting changes in the object boundary with the event data of the second RGB frame. 
12.	(Original)	The method of claim 1, wherein the event sensor captures the scene at a higher frame rate than the RGB sensor. 
13.	(Previously Presented)	A method for image segmentation in an electronic device, the method comprising:
capturing a scene using a red, green, blue (RGB) sensor to obtain a plurality of RGB frames and an event sensor to obtain event data corresponding to each of the plurality of RGB frames;
performing object labeling for objects in a first RGB frame among the plurality of RGB frames by identifying one or more object classes;
obtaining an event velocity of the scene by fusing the event data corresponding to the first RGB frame and at least one subsequent RGB frame among the plurality of RGB frames;
determining whether the event velocity is greater than a predefined threshold; and

wherein the performing of the object labeling comprises classifying the objects into the one or more object classes.
14.	(Cancelled)	 
15.	(Original)	The method of claim 13, further comprising:
identifying at least one object class in the captured scene during the performing of the object labeling for the objects in the first RGB frame;
predicting at least one object class in the at least one subsequent RGB frame using the at least one object labeling in the first RGB frame; and
updating the at least one object class of the at least one subsequent RGB frame using the event velocity of the scene. 
16.	(Original)	The method of claim 15, further comprising:
extracting at least one feature from the scene using the event data accumulated with the first RGB frame and the at least one subsequent RGB frame;
correlating the at least one feature with the at least one subsequent RGB frame to identify spatially inconsistent regions in the scene; and
correcting the prediction of the at least one object class using the spatially inconsistent regions. 
17.	(Original)	The method of claim 16, wherein the extracting of the at least one feature comprises extracting the at least one feature using the event data obtained at different sensitivity levels of the event sensor. 
18.	(Original)	The method of claim 13, further comprising:
generating the event data at a plurality of sensitivity levels by changing exposure values of the event sensor. 

a sensor unit configured to obtain a first red, green, blue (RGB) frame of a scene, the sensor unit comprising: 
an RGB sensor configured to generate RGB data, and 
an event sensor configured to generate event data of the first RGB frame and a second RGB frame, wherein the event sensor is configured to obtain the second RGB frame at multiple sensitivity levels by changing exposure values of the event sensor; and
a processor configured to:
classify objects in the scene to one or more classes of objects by identifying the one or more classes of objects in the scene,
identify motion information of the scene with the classified objects based on the first RGB frame and the event data of the second RGB frame; and
update an object boundary for the second RGB frame using the motion information.
20.	(Original)	The apparatus of claim 19, wherein the processor is configured to:
identify spatially inconsistent regions in the scene in response to obtaining the event data by changing sensitivity levels of the event sensor, and
control to mask the identified spatially inconsistent regions in an image of the scene.
Allowable Subject Matter
Claims 1, 3-9, 11-13, 15-20 are allowed. These claims have been renumbered as 1-17. Claims 2, 10 and 14 have been canceled. 
Prior art reference Sun (USP 6731799 B1) discloses “Prior to tracking the object among successive frames, the sequence of image frames are preprocessed at step 79 to extract information pertaining to a background image. In a preferred embodiment, the background is generally stationary and the view of the background as captured from a camera is generally static. Some variations are 
Similarly, Rush (US 10,475,206) discloses “module 116 may utilize machine learning techniques (e.g., utilizes a machine learning classifier) to cause the processor 106 to determine a subset of pixels that the processor 106 determines most likely to represent the body, a body part, and/or the face of the patient. The processor 106 is also configured to output a confidence parameter (e.g., a value ranging between 0 and 1) representing the confidence that the subset of pixels identified is the body, the body part, and/or the face. In some implementations, the module 116 is configured to cause reporting of an orientation of the body, a body part, and/or face (for example, via a degree of rotation, where -90 degrees represents the patient facing left, 0 degrees represents the patient facing up, 90 degrees means facing right, etc.) and a confidence parameter associated with that orientation. The confidence parameter is based on how similar the current situation is to situations that the machine learned classifier has encountered before, as measured by a similarity metric. In another implementation, the processor 106 can build a decision tree and/or a decision forest from a repository of pre -classified data to determine a subset of pixels that the processor 106 determines most likely to represent the body, body part, and/or the face of the patient. For example, the 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… a sensor unit configured to obtain a first red, green, blue (RGB) frame of a scene, the sensor unit comprising: 
an RGB sensor configured to generate RGB data, and 
an event sensor configured to generate event data of the first RGB frame and a second RGB frame, wherein the event sensor is configured to obtain the second RGB frame at multiple sensitivity levels by changing exposure values of the event sensor; and
a processor configured to:
classify objects in the scene to one or more classes of objects by identifying the one or more classes of objects in the scene,
identify motion information of the scene with the classified objects based on the first RGB frame and the event data of the second RGB frame; and
update an object boundary for the second RGB frame using the motion information.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665